Citation Nr: 1539000	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left remote pubic fracture with residual pain prior to January 5, 2015.

2.  Entitlement to an initial evaluation in excess of 10 percent for left remote pubic fracture with residual pain based on limitation of flexion on and after January 5, 2015.

3.  Entitlement to an initial compensable evaluation for left remote pubic fracture with residual pain based on limitation of extension on and after January 5, 2015.

4.  Entitlement to an initial evaluation in excess of 20 percent for left remote pubic fracture with residual pain based on limitation of abduction on and after January 5, 2015.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran had initial active duty for training from May 1989 to December 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the 2010 decision, the RO granted service connection for left remote pubic fracture with residual pain and assigned a 10 percent evaluation based on limitation of extension under Diagnostic Code 5251, effective from the date of service connection.  In a January 2014 decision, the Board denied an earlier effective date for the grant of service connection for the left remote pubic fracture disability and remanded the increased evaluation issue for further development.  The Board again remanded the case for further development in November 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

In a March 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted separate evaluations effective January 5, 2015:  a zero percent evaluation for limitation of extension (Diagnostic Code 5251); a 20 percent evaluation for limitation of abduction (Diagnostic Code 5253); and a 10 percent evaluation for limitation of flexion (Diagnostic Code 5252).  The combined evaluation for this disability is 30 percent as of January 5, 2015.  As these evaluations do not represent the highest possible benefit, the issues remain in appellate status and have been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.



FINDINGS OF FACT

1.  Prior to January 5, 2015, the Veteran's left remote pubic fracture with residual pain was not productive of ankylosis, limitation of adduction sot that she cannot cross legs, limitation of abduction, motion lost beyond 10 degrees, flail joint; impairment of the femur, or additional associated residuals.

2.  From November 15, 2012 to January 4, 2015, the Veteran's left remote pubic fracture with residual pain was productive of flexion limited to 45 degrees and limitation of rotation of the affected leg, cannot toe-out more than 15 degrees, but was not productive of flexion limited to 30 degrees or limitation of adduction so that she cannot cross legs. 

3.  On and after January 5, 2015, the Veteran's left remote pubic fracture with residual pain has been productive of ______ but is not productive of ankylosis, flexion limited to 30 degrees, extension limited to 5 degrees, flail joint; impairment of the femur, or additional associated residuals.


CONCLUSIONS OF LAW

1.  Prior to January 5, 2015, the criteria for an initial evaluation in excess of 10 percent for left remote pubic fracture with residual pain based on limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.67, 4.71a, Diagnostic Code 5251 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, from November 15, 2012 to January 4, 2015, the criteria for a 10 percent evaluation, but no higher, for left remote pubic fracture with residual pain based on limitation of flexion have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.67, 4.71a, Diagnostic Code 5252 (2015).

3.  From November 15, 2012 to January 4, 2015, the criteria for a 10 percent evaluation, but no higher, for left remote pubic fracture with residual pain based on limitation of rotation have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.67, 4.71a, Diagnostic Code 5253 (2015).

4.  On and after January 5, 2015, the criteria for an initial compensable evaluation for left remote pubic fracture with residual pain based on limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.67, 4.71a, Diagnostic Code 5251 (2015).

5.  On and after January 5, 2015, the criteria for an initial evaluation in excess of 10 percent for left remote pubic fracture with residual pain based on limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.67, 4.71a, Diagnostic Code 5252 (2015).

6.  On and after January 5, 2015, the criteria for an initial evaluation in excess of 20 percent for left remote pubic fracture with residual pain based on limitation of abduction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.67, 4.71a, Diagnostic Code 5253 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for this disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  See, e.g., January 2014 AOJ remand letter (requesting Veteran identify and provide authorization forms for any additional health care providers for claimed disorder).  The record also includes written statements provided by the Veteran.

The Veteran was afforded VA examinations in April 2010 and January 2015 in connection with her claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the claims file as well as on an examination, and taken together, fully address the rating criteria that are relevant to rating the disability in this case.
The Veteran suggested that the April 2010 VA examination was inadequate because it was not performed by a physician/specialist and because the examiner did not consider her reported complaints outside of the examination setting.  See, e.g., August 2010 notice of disagreement and March 2014 written statement.  VA medical examinations under section 5103A, however, need not be conducted by physicians.  Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  For example, in Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  In this case, the April 2010/January 2015 VA examiner was also a nurse practitioner, and thus, completed medical education and training that meets the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  The Board acknowledges the Veteran's request for an appointment with an orthopedic physician for further evaluation (see, e.g., September 2010 and March 2014 written statements); however, this does not show that the examiner was not competent to perform the examination and prepare a report for adjudication purposes.  In addition, both VA examination reports show the Veteran's reported complaints, and the record contains relevant treatment records from the Veteran's treatment providers.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

In addition, VA treatment records were obtained, a request to identify and provide authorization forms for any non-VA treatment was sent, and a VA examination was provided in response to the Board's January 2014 and November 2014 remands.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the January 2014 and November 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, as demonstrated below, ceratin staged evaluations are warranted based on the evidence.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

The variability of residuals following pelvic bone fractures necessitates rating on specific residuals, faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine, manifest by muscle spasm, mild to moderate sciatic neuritis, peripheral nerve injury, or limitation of hip motion.  38 C.F.R. § 4.67.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that she is entitled to a higher initial evaluation for her service-connected left remote pubic fracture with residual pain because she has symptoms such as discomfort after prolonged periods of standing and with lifting heavy objects.  She has indicated that her left hip may ache at times, especially with cold or damp weather, and that it feels different from the right hip.  See, e.g., March 2012 substantive appeal; August 2012 VA treatment record; March 2014 written statement.  She is assigned a 10 percent evaluation based on limitation of extension of the thigh pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5251 prior to January 5, 2015, and a combined 30 percent evaluation thereafter, which continues the 10 percent evaluation, now under Diagnostic Code 5252 for limitation of flexion, as well as separate evaluations under Diagnostic Codes 5251 for limitation of extension (noncompensable) and 5253 for limitation of abduction (20 percent) based on current manifestations.

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Under Diagnostic Code 5251 for limitation of extension of the thigh, a 10 percent evaluation is warranted when extension is limited to 5 degrees.

Under Diagnostic Code 5252 for limitation of flexion of the thigh, 10, 20, 30, and maximum 40 percent evaluations are warranted when flexion is limited to 45, 30, 20, and 10 degrees, respectively.  

Under Diagnostic Code 5253 for impairment of the thigh, a 10 percent evaluation is warranted when there is limitation of rotation of the affected leg, cannot toe-out more than 15 degrees, or limitation of adduction, cannot cross legs.  A 20 percent evaluation is warranted for limitation of abduction, motion lost beyond 10 degrees.

Under Diagnostic Code 5250 for ankylosis of the hip, a 60 percent evaluation is warranted for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent evaluation is warranted for intermediate ankylosis.  A 90 percent evaluation is warranted for unfavorable or extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated.

In addition, Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, the hip is a major joint.  38 C.F.R. § 4.45(f).

For VA compensation purposes, normal range of motion for the hip and thigh is 125 degrees of flexion and 45 degrees of abduction.  See 38 C.F.R. § 4.71a, Plate II.

Separate evaluations may be assigned under Diagnostic Codes 5251 (extension), 5252 (flexion), and 5253 (abduction, adduction, or rotation) for disability of the same joint.  See VA Adjudication Procedures Manual (M21-1) III.iv.4.A.1.a-f.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a evaluation in excess of 10 percent for the left remote pubic fracture with residual pain for part of the period prior to January 5, 2015, but not in excess of the combined 30 percent evaluation for the period on or after January 5, 2015.

Initially, the Veteran has been assigned at least a 10 percent evaluation for this disability throughout the entire appeal period.  This evaluation under Diagnostic Code 5251 (prior to January 5, 2015) or 5252 (from January 5, 2015) contemplates arthritis and painful limited motion, to the extent that the record reflects that the Veteran actually has associated left hip arthritis.  See, e.g., October 2012 VA x-ray report (impression including suggestion of an old, healed, nondisplaced fracture of the left inferior pubic ramus, unchanged and mild degenerative joint disease of the left hip); June 2014 (impression of pelvic pain, possible early left hip osteoarthritis) and July 2014 (noting imaging with evidence of old left inferior pubic ramus fracture with no acute pathology) VA treatment records.  The assignment of a separate 10 percent evaluation under Diagnostic Code 5003 would constitute pyramiding, and is accordingly not warranted.  38 C.F.R. §§ 4.14, 4.59; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Prior to January 5, 2015

The Veteran is in receipt of a 10 percent under Diagnostic Code 5251 for limitation of extension throughout this period; this is the maximum schedular evaluation.  Accordingly, no higher evaluation is warranted under this code.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Prior to November 15, 2012, diagnostic codes for limitation of flexion and rotation do not provide for an increased evaluation.  The April 2010 VA examination reported noted flexion to 105 degrees, internal rotation to 35 degrees, external rotation to 27 degrees (pain starting at 24 degrees), adduction to 7 degrees, and abduction to 18 degrees, all with pain at the end of motion except for external rotation.  These findings do not demonstrate flexion of the thigh limited to 45 degrees, limitation of rotation of the affected leg (cannot toe-out more than 15 degrees), limitation of adduction (cannot cross legs), or limitation of abduction (motion lost beyond 10 degrees).  Even considering additional functional loss, increased evaluations are not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  The Veteran's symptoms are supported by pathology consistent with the now-assigned evaluations, and no higher.  In this regard, the Veteran complained of pain on numerous occasions, including with extended periods of standing and walking.  See, e.g., April 2010 VA examination report.  However, the effect of the pain in the Veteran's left hip area is contemplated in the assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Even when considering the effect of the Veteran's pain and any other functional loss, the April 2010 VA examiner noted that the Veteran had range of motion after repetitive use of flexion to 91 degrees, internal rotation to 30 degrees, and external rotation to 21 degrees; there was also no additional limitation of extension, abduction, and adduction.  A July 2014 VA treatment record shows that the Veteran reported that she was overall pain-free, though she had intermittent aches to the left pelvis.  Considering the results of the VA examinations in light of the Veteran's overall disability picture as shown in the record, the disability does not more nearly approximate the criteria for a higher evaluation under the corresponding hip and thigh diagnostic codes at any time during the appeal period.  Accordingly, an increased evaluation is not warranted based on additional functional loss.  

On and after November 15, 2012 to January 4, 2015, however, separate evaluations are warranted under Diagnostic Codes 5252 for limitation of flexion and 5253 for limitation of rotation.  A November 15, 2012 VA treatment record shows that on range of motion testing, the Veteran had 45 degrees of left hip flexion.  A November 30, 2012 VA treatment record shows that the Veteran noted a "popping" sensation with left hip flexion past 100 degrees.  Resolving reasonable doubt in favor of the Veteran, the Board finds that she has been shown to have flexion limited to 45 degrees for this period.  A higher 20 percent evaluation is not warranted as flexion is not limited to 30 degrees.  

In addition, the Veteran has been shown to have impairment of the thigh manifested by limitation of rotation of the affected leg for this period, as the November 15, 2012 VA record also noted 10 degrees of external rotation.  Accordingly, she could not toe-out more than 15 degrees on external rotation.  Moreover, a higher 20 percent evaluation is not warranted under Diagnostic Code 5253, as the Veteran has not been shown to have limitation of abduction with motion lost beyond 10 degrees.  Indeed, the November 2012 VA treatment record above shows that the Veteran had abduction to 13 degrees with no indication of pain.  In assigning these staged evaluations, the Board notes that the starting date assigned is the earliest date that it can be factually ascertained that the Veteran has met the criteria for the separate evaluations.

Moreover, at no time prior to January 5, 2015, is the Veteran entitled to an increased or separate evaluation for arthritis of the left hip.  Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, is Diagnostic Codes 5251, 5252, 5253. When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a , Diagnostic Code 5003.  Here, prior to November 15, 2012, the Veteran is rated under limitation of motion code with a 10 percent evaluation; thereafter, although he is in receipt of zero percent for limitation of extension on and after January 5, 2015.  But he remains in receipt of two other compensable evaluations on and after January 5, 2105.  Accordingly a separate 10 percent evaluation is not warranted under this code.  Additionally, a 20 percent evaluation is not warranted as there is no evidence of involvement of 2 or more major joint or minor joint groups.   

Furthermore, the Board has considered the provisions of 38 C.F.R. § 4.67 regarding rating the residuals of pelvic bone fractures, but the record does not show that the Veteran's left remote pubic fracture disability has resulted in additional manifestations to warrant a separate or higher evaluation under the associated diagnostic codes.  Indeed, the Veteran's primary complaint has been related to pain/discomfort in her left hip.  Regarding her posture, a June 2014 VA treatment record shows that the Veteran was seen for a physical therapy assessment and treatment with manual therapy to correct an anterior rotational fault of the right sacroiliac joint to maintain normal pelvic alignment.  At that time, it was noted that her posture was unremarkable and standing balance was intact.  Following posterior rotational mobilization of the right hemipelvis, pelvic levels and apparent leg lengths were symmetrical in standing, supine, and long sitting.  The Veteran indicated that she did not want additional treatment unless her pain recurred; she was instructed to call for another consultation and additional treatment if she was not able to effectively maintain pelvic alignment.  Other records before this time show that the Veteran's gait, ambulation, and standing balance were intact, and her posture was unremarkable.  See, e.g., November 2012 and December 2012 VA treatment records.  She also denied a history of low back pain.  See August 2012 VA treatment record.  

Finally, the 2010 VA examiner noted there is no hip ankylosis and there was no evidence of hip flail joint or impairment of the femur in the examination report.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2015).

On and after January 5, 2015

As noted above the Veteran is in receipt of three separate evaluations for this time period:  a zero percent evaluation for limitation of extension (Diagnostic Code 5251); a 20 percent evaluation for limitation of abduction (Diagnostic Code 5253); and a 10 percent evaluation for limitation of flexion (Diagnostic Code 5252).  

The Veteran is in receipt of the maximum schedular evaluation available under Diagnostic Code 5253 for impairment of the thigh manifested by limited abduction during this time period.  An additional evaluation under this same diagnostic code for impairment of the thigh would constitute pyramiding.

The Board finds that the Veteran is not entitled to a higher evaluation under Diagnostic Codes 5251 or 5252 for limitation of flexion or extension on and after January 5, 2015.  The Veteran has not been shown to have flexion of the thigh limited to 30 degrees or extension of the thigh limited to 5 degrees.  In fact, the January 2015 VA examination revealed flexion to 45 degrees and extension to 10 degrees, both with pain on motion.  There was also 5/5 muscle strength.  The Veteran did not report flare-ups.  The examiner found no additional loss of function or range of motion after three repetitions.  It was noted that there was 10 degrees of adduction and abduction and the Veteran could cross her legs.  There was also 15 degrees of external and internal rotation.  

Even considering the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca, increased evaluations for the Veteran's service-connected disability are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the now-assigned evaluations.  In this regard, the Veteran complained of pain on numerous occasions, including with extended periods of standing and walking.  See, e.g., January 2015 VA examination report.  However, the effect of the pain in the Veteran's left hip area is contemplated in the assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Even when considering the effect of the Veteran's pain and any other functional loss, the January 2015 VA examiner noted that the Veteran still had range of motion after repetitive use of abduction to 5 degrees; extension and flexion each improved 5 degrees, and there was no additional limitation of motion in adduction, internal rotation, or external rotation.  In other words, considering the results of the VA examinations in light of the Veteran's overall disability picture as shown in the record, the disability does not more nearly approximate the criteria for a higher evaluation under the corresponding hip and thigh diagnostic codes at any time during the appeal period.

The Board has also considered whether higher or separate evaluations are warranted under any other diagnostic code.  However, as the record does not show that the Veteran has left hip ankylosis, flail joint, or impairment of the femur, she is not entitled to a higher evaluation under Diagnostic Codes 5250, 5254, or 5255.  There is simply no evidence of such manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the range of motion findings in the VA treatment records and VA examinations, the record shows that the Veteran's left hip is not fixated or immobile.  The January 2015 VA examiner also specifically noted that there was no ankylosis.  The examiner also indicated that the Veteran did not have any malunion or nonunion of the femur, flail hip joint, or leg length discrepancy at the time of the January 2015 VA examination.

Moreover, the Board has considered the provisions of 38 C.F.R. § 4.67 regarding rating the residuals of pelvic bone fractures, but the record does not show that the Veteran's left remote pubic fracture disability has resulted in additional manifestations to warrant a separate or higher evaluation under the associated diagnostic codes.  Indeed, the Veteran's primary complaint has been related to pain/discomfort in her left hip.  The January 2015 VA examiner specifically determined that there was no leg length discrepancy or any additional contributing factors of disability or any other pertinent physical findings, complications, conditions, signs, or symptoms related to the disability.

Regarding neurological manifestations, the Veteran endorsed a history of left hip intermittent numbness during her initial physical therapy evaluation in November 2012; the numbness was not present at that visit.  In any event, the remainder of the evidence, including the Veteran's own statements, does not support a finding of an associated neurological deficiency.  See, e.g., VA treatment records from June 2011 (Veteran established care with VA and denied a history of numbness/tingling; normal neurologic examination, including sensation); July 2012 (neurology grossly within normal limits); August 2012 (Veteran denied paresthesia/numbness of bilateral lower extremities; sensation intact on examination); June 2014 (sensation intact).  On review of the record and considering the information above, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has a posture-related problem or neurological deficiency associated with her left remote pubic fracture disability so as to warrant separate disability ratings on either basis.  


Additional Considerations

The Board does acknowledge the Veteran's request for an appointment with an orthopaedic specialist outside of VA for treatment purposes, as well as her reported history of the problems she faced at the time of the in-service injury.  See, e.g., August 2010 notice of disagreement.  Although the Board has considered the complete history of the disability in reaching this decision, these considerations do not provide a basis for an increased evaluation in this case.  Therefore, the Board finds that the weight of the evidence is against evaluations in excess of those now assigned for left remote pubic fracture disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, supra; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left remote pubic fracture disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Additionally, the Veteran's symptoms, including pain, limitation of motion, and additional functional loss are considered within the evaluations assigned.  No other symptoms are apparent and not considered within the applicable diagnostic codes.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left remote pubic fracture disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left remote pubic fracture with residual pain based on limitation of extension prior to January 5, 2015 is denied.

A 10 percent evaluation for left remote pubic fracture with residual pain based on limitation of flexion from November 15, 2012 to January 4, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent evaluation for left remote pubic fracture with residual pain based on limitation of rotation from November 15, 2012 to January 4, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable evaluation for left remote pubic fracture with residual pain based on limitation of extension on or after January 5, 2015 is denied.

Entitlement to an initial evaluation in excess of 10 percent for left remote pubic fracture with residual pain based on limitation of flexion on or after January 5, 2015 is denied.

Entitlement to an initial evaluation in excess of 20 percent for left remote pubic fracture with residual pain based on limitation of abduction on or after January 5, 2015 is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


